         

Exhibit 10.1
(FIRST NIAGARA) [c14866c1486600.gif]
April 4, 2011
Mr. Greg Norwood
18508 Balmore Pines Lane
Cornelius, NC 28031
Dear Greg:
I am pleased to confirm our offer of employment with First Niagara Financial
Group, Inc. (FNFG) as Executive Vice President & Chief Financial Officer. You
will report directly to me.
The following, which supersedes any previously agreed upon terms of employment,
outlines the terms of our offer:

•  
As a full time employee, your rate of pay will be $19,230.77 per bi-weekly pay
period or $500,000 on an annualized basis. Your will be paid on Thursday every
other week commencing on April 28, 2011.

•  
For 2011, you are eligible to participate in FNFG’s Executive short term
incentive plan, which provides upside potential at a target of 70% of base
salary. This annual award is typically paid out in February and is discretionary
based on company performance, organizational initiatives and personal
performance. As long as you commence employment by April 4, 2011, your award
will not be prorated for 2011.

•  
Eligibility to participate in FNFG’s Long-Term Incentive Plan (LTIP) with a
target award of 90% of base salary. As a special consideration, you will receive
an equity award under the 2011 LTIP as follows:

  •  
Non-qualified stock options equivalent to the economic value of $112,500, but
with no intrinsic value, based on the closing stock price on the day your
employment commences. These shares will vest one third per year over a three (3)
year period.

  •  
Performance based restricted stock grants equivalent to the economic value of
$112,500 based on the closing stock price on the day your employment commences.
These shares will cliff vest at the end of a three (3) year period.

  •  
Time vested restricted stock grants equivalent to the economic value of $225,000
based on the closing stock price on the day your employment commences. These
shares will cliff vest at the end of a three (3) year period.

 
This award is subject to approval by the Compensation Committee of the Board of
Directors of FNFG.

•  
An initial equity award under FNFG’s Amended and Restated Long-Term Incentive
Stock Benefit Plan. This award is subject to approval by the Compensation
Committee of the Board of Directors of FNFG.

  •  
Time vested restricted stock grants equivalent to the economic value of $400,000
based on the closing stock price on the day your employment commences. These
shares will vest according to the following schedule:

  •  
12/31/2012 – economic value of $150,000

  •  
12/31/2013 – economic value of $200,000

  •  
12/31/2014 – economic value of $50,000

•  
A monthly auto allowance of $1,000 which will be paid to you in the first pay
period of each month.

•  
Initiation fees and club dues at The Buffalo Club and a country club to be
determined at a future date.

•  
In 2011, you will be eligible for 4 weeks of vacation, 1 week of sporadic time,
and 2 floating holidays.

•  
Change in Control Agreement which will be provided once you commence employment.

 

 



--------------------------------------------------------------------------------



 



You will also be provided with relocation assistance per FNFG’s Relocation
Policy to assist with your move from North Carolina to Buffalo, New York. Based
on our relocation policy, you will be eligible for benefits associated with
Level 3. A copy of our policy has been separately provided to you for your
reference. The relocation assistance also has a service requirement. If you
resign your position prior to one year of service, FNFG has the option to ask
you to repay the cost of relocation. Further, as a special consideration:

•  
We will reimburse you for the real estate commission as well as other home sale
expenses as outlined in our relocation policy on the sale of your second
residence, estimated at $60,000.

•  
We will reimburse you for reasonable temporary housing and living expenses
beginning on your start date of April 4, 2011 for a maximum of six months or up
to the point at which you relocate, whichever is sooner. A monthly allowance
will be determined once you commence employment.

•  
We will reimburse you for reasonable travel expenses to and from North Carolina
on weekends beginning on your start date of April 4, 2011 for a maximum of six
months or up to the point at which you relocate, whichever is sooner.

Benefits
You will be eligible to participate in the additional benefit plans that are
open to all FNFG employees once you have completed the required length of
service.
This offer of employment and start date are contingent upon the results of your
reference and background check. Enclosed is a copy of your rights under the Fair
Credit Reporting Act. Your employment is at-will, meaning that either you or the
FNFG may terminate your employment relationship at any time with or without
cause or notice.
Your start date is scheduled for April 4, 2011.
Sincerely,
/s/ John R. Koelmel
John R. Koelmel
President & Chief Executive Officer
cc: G. Crosby

             
Offer of employment accepted by
  /s/ Gregory W. Norwood       Date 4/4/2011
 
         

 

 